DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 is being considered by the examiner.
Drawings
The drawings were received on September 08, 2020.  These drawings are accepted.
Claim Interpretation
	Claims 7, 9, 20, and 21 contain limitations that are included “optionally.” While this could cause confusion, the Examiner has concluded it’s clear that the limitations after the word “optionally” is what is optional and not required. As such, the claims are definite as the metes and bounds can be determined. For purposes of this office action, the Examiner is ignoring any limitation that is optional.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 2002/0166955, hereinafter referred to as “Ogawa”). Ogawa anticipates claims:
1, 22 and 24. A sensor (see figure 11) comprising: 
a waveguide (optical fiber 13 is interpreted as the waveguide) having a longitudinal axis (the axis as shown by the incident light in figure 11) and an end face (the left end face, see figure 11), the waveguide comprising a Bragg grating (FBG 17, Bragg grating portion 17, is interpreted as the Bragg grating); 

wherein an optical resonator (Fabry-Perot resonator 14 is interpreted as the resonator) is formed by the Bragg grating, the at least one reflector, and an inner portion of the optical resonator between the Bragg grating and the least one reflector (see figure 11), the inner portion of the optical resonator extending within a portion of the waveguide (see figure 11); and
a detector (photodetector 16, shown in figure 1) configured to detect at least one spectral characteristic of the optical resonator or a change of at least one spectral characteristic of the optical resonator (see paragraph 0032).
	2 and 23. The sensor of claim 1, wherein the sensor is an acoustic sensor (see title, abstract, paragraph 0032; an ultrasonic sensor is sensing acoustics)
	3. The sensor of claim 1, wherein the optical resonator is configured to confine
electromagnetic radiation in proximity to the end face (see figure 11).
	4. The sensor of claim 1,
wherein the sensor further comprises a source (light source 11 is interpreted as the source) configured to supply electromagnetic radiation to the optical resonator through the Bragg grating, and
wherein the detector is configured to detect electromagnetic radiation passing from the optical resonator through the Bragg grating and propagating along the waveguide (see figure 1 and paragraphs 0032-0033).
5. The sensor of claim 4, wherein the detector is configured to sense an intensity of electromagnetic radiation coupled out from the optical resonator.
6. The sensor of claim 4, wherein the detector is configured to sense a change in the intensity of the electromagnetic radiation at a fixed frequency (the frequency is based on the Bragg grating used, and thus is based on a change in intension at a fixed frequency).

8. The sensor of claim 1, wherein the at least one reflector comprises particles (the reflector is made of particles meeting the limitation of the claim).
9. The sensor of claim 1, further comprising an acoustic coupling element (the half mirror shown in figure 11 is interpreted as the acoustic coupling element, misspelled as HARF mirror in the drawing) attached to the end face of the waveguide.
14. The sensor of claim 1, wherein the waveguide is an optical fiber (see figure 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 15-21, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, as applied to claim 1 above.

With respect to claim 15, Ogawa discloses the limitations of claim 1 as previously stated. Ogawa is silent to the waveguide being a silicon waveguide. However, it would have been 
With respect to claims 16-20 and 25, Ogawa discloses the limitations of claims 1 and 15 as previously stated. Ogawa is silent to the specified length range optimizations and the phase shifting optimization. However, motivated to find the best way to use the device, one of ordinary skill in the art would find it obvious to optimize the lengths and phase shifts, as required in the claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 21, Ogawa discloses the limitations of claim 1 as previously stated. Ogawa is silent to the plurality of sensors according to claim 1. However, motivated by a desire to increase the sensing area, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of sensors according to claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 26, Ogawa discloses the limitations of claim 1 as previously stated, and further discloses the waveguide is an optical fiber (13). Ogawa is silent to wherein the waveguide has a core and a cladding, wherein the cladding extends over and surrounds the inner portion of the optical resonator. However, the examiner takes official notice that optical fibers generally include a core and a cladding with the cladding extending over core of the optical fiber to effect total internal reflection. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the waveguide has a core and a cladding, wherein the cladding extends over and surrounds the inner portion of the optical resonator, as normally done with optical fibers, to allow the device to function using total internal reflection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874